NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4930-16T3


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ALEXANDER M. ANTONIADES,

        Defendant-Appellant.

              Submitted May 16, 2018 – Decided June 6, 2018

              Before Judges Koblitz and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Sussex County, Indictment No.
              10-01-0022.

              Wilentz, Goldman and Spitzer, PA, attorneys
              for appellant (Darren M. Gelber, of counsel
              and on the brief).

              Francis A. Koch, Sussex County Prosecutor,
              attorney for respondent (Gregory R. Mueller,
              First Assistant Prosecutor, of counsel and on
              the brief).

PER CURIAM

        Defendant Alexander M. Antoniades appeals from the June 15,

2017 order denying his petition for post-conviction relief (PCR)

without an evidentiary hearing. Defendant argues his lawyer should
have presented evidence of his extensive psychiatric history in

mitigation of the sentence.       Although we agree this may have been

preferable, we accept the sentencing judge's evaluation that it

would   not   have   affected   the   sentence    imposed   for   aggravated

manslaughter, N.J.S.A. 2C:11-4.           We affirm.

     Defendant was originally charged with murder, N.J.S.A. 2C:11-

3(a)(1) or (2), as well as numerous drug-related charges.                   In

exchange for his plea of guilty to aggravated manslaughter, all

other charges were dismissed, the State agreed not seek an extended

term and a sentence on a violation of probation on an unrelated

charge was to run concurrent.          Although the State indicated it

would seek a thirty-year sentence, defendant was permitted to

argue for a lesser term.

     Defendant admitted he stabbed his girlfriend twice with a

knife in her apartment in March 2009.           He stole her possessions.

Two days after the killing, defendant called the police to report

a murder and initially denied his involvement. Two of the victim's

friends reported that defendant told them she died of a drug

overdose.     Defendant had previously been convicted of a federal

bank robbery and possession of drugs.            Defendant was forty-eight

years old and the victim was twenty-seven years old.

     Defendant was sentenced to thirty years in prison with an

eighty percent parole disqualifier pursuant to the No Early Release

                                      2                             A-4930-16T3
Act, N.J.S.A. 2C:43-7.2.    We affirmed his appeal, which raised an

excessive sentence argument only, by order dated December 10,

2012.1

      On this appeal, defendant argues:

           POINT I:   COUNSEL RENDERED CONSTITUTIONALLY
           INEFFECTIVE REPRESENTATION BY FAILING TO
           APPROPRIATELY PRESENT AVAILABLE EVIDENCE IN
           SUPPORT OF A MITIGATION OF SENTENCE ARGUMENT.

      "Post-conviction   relief   is       New   Jersey's    analogue   to    the

federal writ of habeas corpus."        State v. Preciose, 129 N.J. 451,

459 (1992). Under Rule 3:22-2(a), a criminal defendant is entitled

to post-conviction relief if there was a "[s]ubstantial denial in

the   conviction   proceedings    of       defendant's      rights   under    the

Constitution of the United States or the Constitution or laws of

the State of New Jersey . . . ."           "A petitioner must establish the

right to such relief by a preponderance of the credible evidence."

Preciose, 129 N.J. at 459 (citations omitted).               "To sustain that

burden, specific facts" that "provide the court with an adequate

basis on which to rest its decision" must be articulated.                  State

v. Mitchell, 126 N.J. 565, 579 (1992).

      Claims of constitutionally ineffective assistance of counsel

are well suited for post-conviction review.            See R. 3:22-4(a)(2);



1
   The matter was heard at a sentence only argument panel, Rule
2:9-11.

                                       3                                A-4930-16T3
Preciose, 129 N.J. at 460.   In determining whether a defendant is

entitled to relief on the basis of ineffective assistance of

counsel, New Jersey courts apply the two-prong test articulated

by the United States Supreme Court in Strickland v. Washington,

466 U.S. 668, 687 (1984), and United States v. Cronic, 466 U.S.

648, 658-60 (1984). Preciose, 129 N.J. at 463; see State v. Fritz,

105 N.J. 42, 49-50 (1987).

     Under the first prong of the Strickland test, a "defendant

must show that counsel's performance was deficient."    Strickland,

466 U.S. at 687.      Under the second prong, a defendant must

demonstrate "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have

been different."   Id. at 694.

     Privately-retained defense counsel submitted a ten-page pre-

sentencing memorandum seeking a ten-year sentence, the minimum

under the plea agreement.        Although acknowledging defendant's

prior criminal history, counsel argued that this killing was

"aberrant conduct" due to his unfortunate childhood that created

a "mentally unbalanced and drug-addled individual" who had a

"troubled mind."    Defendant claimed that the victim wanted to

commit suicide due to her addiction and he killed her because he

thought she could not get into heaven if she killed herself.

Counsel attached four letters from family and a friend attesting

                                   4                       A-4930-16T3
to    defendant's     non-violent      past,      as     well    as   a   letter    from

defendant.       The State at sentencing presented the judge with a

copy of the autopsy report indicating the victim fought back and

was beaten as well as stabbed.

       Counsel argued the following statutory mitigating factors

applied: (3) he acted under a strong provocation; (4) grounds

existed    to    justify   his    behavior;        (8)    it    was    the   result   of

circumstances      unlikely      to   recur;     and     (11)    imprisonment      would

entail    excessive    hardship       due   to    defendant's         "advanced    liver

disease."       See N.J.S.A. 2C:44-1 (b).              The sentencing judge found

defendant to be remorseful, but found no mitigating factors.                           On

the judgment of conviction the judge noted that defendant was on

various medications including "Respital (hearing voices)" and

"Pax[i]l (depression)."

       At the PCR hearing, which took place before the sentencing

judge, defendant produced voluminous documents supporting the

argument that he had a lengthy history of serious psychiatric

disorders.      The judge noted that he had been aware that defendant

told the police when questioned that he suffered from bipolar

disorder.       At sentencing, defense counsel had also brought out in

his lengthy oration that defendant suffered from many "physical

and    mental    afflictions."         He       spoke    of     defendant's    "mental



                                            5                                  A-4930-16T3
instability," apart from his drug abuse, when urging the judge to

find mitigating factor (4).

     At the PCR hearing, defendant submitted a report from a

psychiatrist     who    reviewed       defendant's     medical    records.      The

psychiatrist noted defendant's psychiatric disorders, including

bipolar disorder and depression, as documented in the records,

beginning in 2000.           The doctor diagnosed defendant as suffering

from "[c]hronic [s]evere [b]ipolar [d]isorder with predominant

symptoms of chronic depression and episodic symptoms of psychotic

auditory     hallucinations."             He     was    also     suffering    from

polysubstance abuse and chronic adjustment disorder of adult life.

He determined through a "retrospective review of records" that

defendant had a "severe and debilitating psychiatric affliction."

     The judge found that had this detailed psychiatric material

been presented to him at sentencing, his decision would not have

changed.     The judge agreed that defense counsel perhaps should

have submitted a psychiatric report, but noted that defendant's

undisputed condition did not change the judge's analysis of the

mitigating and aggravating factors.              The judge pointed to specific

references      defense      counsel    made     to    defendant's   psychiatric

conditions at sentencing.

     The judge concluded that even if defendant had proven the

first   prong    of    the    Strickland       test,   that    defense   counsel's

                                          6                               A-4930-16T3
presentation was defective, defendant failed under the second

prong.   The psychiatric report and records would not have changed

the judge's findings or sentencing decision.   We respect the care

the judge took to review and analyze defendant's PCR presentation

and agree that defendant did not demonstrate a denial of his right

to effective representation.

     Affirmed.




                                 7                        A-4930-16T3